The Chancellor.
Benjamin W. Smith, deceased, late of Gloucester county, by his will bequeathed to Scott Kier (meaning W. Scott Kier) $2,000 “ at the age of twenty-one years,” and in case the legatee should die before arriving at the age of twenty-one years, the $2,000 were to go to two other persons. The testator died in August, 1866. The estate proved insufficient to pay all the legacies in full and they abated proportionately. The amount reserved by the executor as the due proportion of the legacy to Scott Kier was $845.68. Between the time when the proportion was ascertained by the court and the time when Scott Kier became of age, which was some time in 1882, the executor received interest on the investment of that money, and the question submitted is to whom the interest belongs.
Legacies, whether vested or not, payable at a future time, do not (in the absence of directions on the subject in the will), where the legatee is not a minor child of the testator, or one to whom, he stands in loco parentis, bear interest before the day fixed for payment. Roper on Legacies 1253; Theobald on Wills 54; *88Stew. Dig. 725 § 204. Scott Kier was neither a child of the testator nor one to whom he stood in loco parentis. He therefore is entitled to no interest on the $845.68, except from the time when the legacy was payable. The interest for the previous time is to be divided between him and the other legatees proportionately.